In overruling appellee's motion for a rehearing we deem it proper to modify or rather to express more accurately the conclusions stated by us in our former opinion filed herein on November 11, 1903. We did not intend in that opinion to hold that under the evidence the trial court should have instructed the jury to find that appellees under their contract with appellant were required to furnish the plans and specifications for the foundation for the pump and to superintend its construction. The jury should look to all the evidence in the case to determine upon whom the duty of furnishing the plans and specifications for the foundation and superintending the construction of same devolved, and if the parties by their letters and acts had construed the contract in this regard such practical construction should be accepted by the jury as the true intent and meaning of the contract. The statement in the last paragraph of our former opinion to the effect that there is no evidence in the record to sustain the finding of the jury that appellees were not responsible for any of the delay in the erection of the pumping plant is justified by the undisputed and unexplained fact that after the foundation was constructed there was a delay of two weeks on the part of appellees in proceeding with the work of erecting the pump. It is not shown, however, with any degree of certainty what proportion of the damage claimed by appellant was caused by this delay.
We have carefully considered the various points urged by appellees against our judgment reversing this case, but have reached the conclusion that it should not be disturbed, and the motion for rehearing is therefore overruled.
Overruled. *Page 471